                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:18CV3097

       vs.
                                               MEMORANDUM AND ORDER
2015 DODGE RAM 3500 TRUCK, VIN
3C6URVJG5FES12061, 44,846.80
CARTONS OF ASSORTED BRAND
CIGARETTES, ASSORTED
SAMPLES OF ASSORTED CARTONS
OF CIGARETTES, CROWN FORK-
LIFT, RR S200 SERIES, SERIAL
NUMBER 1A268808, 52,843
CARTONS OF ASSORTED BRAND
CIGARETTES, and 2005
FREIGHTLINER M2106 BOX
TRUCK, VIN
1FVACWDCX5HV11800,

                   Defendants.

       HCI Distribution, Inc. (“HCID”) and Rock River Manufacturing, Inc. (“Rock
River”), the Claimants, object to the Magistrate Judge’s Order dated December 14,
2018 (Filing 77), in which the Magistrate granted the Government’s Motion for
Interlocutory Sale of tobacco seized by the government. After de novo review, I now
deny the objection and affirm the Magistrate Judge’s thorough and thoughtfully
reasoned opinion.

      I add only one caveat which was implicit in Judge Zwart’s order. The
Magistrate Judges Order was interlocutory. If the Claimants prevail on the merits,
the Government will be liable to the Claimants for the taxes previously paid on the
tobacco by the Claimants and damages otherwise accruing to the Claimants resulting
from the interlocutory sale of the tobacco. The Government does not otherwise
argue. In any event, the Government will be estopped from any such assertion if it
proceeds with the sale but fails on the merits.

       IT IS ORDERED that the Magistrate Judge’s order authorizing the sale of the
tobacco (filing no. 77) is affirmed and the Objection (filing no. 79) is denied.
However, if the Claimants prevail on the merits, the Government will be liable to
the Claimants for the taxes previously paid on the tobacco by the Claimants and
damages otherwise accruing to the Claimants resulting from the interlocutory sale
of the tobacco. The Government will be estopped from any contrary assertion if it
proceeds with the sale but fails on the merits

      Dated this 31st day of December 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
